DETAILED ACTION

The Remarks filed by Applicant on 02/03/2022 is entered.

Response to Remarks/Arguments
Applicant's amendment and arguments filed on 02/03/2022 have been fully considered and they are found persuasive.

The rejection of claim(s) 1-3, 5-6, 8 and 10-11 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2013-177464 A (hereinafter “’464”) is withdrawn.

The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over ‘464 in view of JP 2010-202840 A (hereinafter “’840”) is withdrawn.

The rejection of claims 7 and 9 under 35 U.S.C. 103 as being unpatentable over ‘464 in view of WO 99/55797 (hereinafter “’797”) is withdrawn.

Allowable Subject Matter/Reasons for Allowance
Claims 1-11 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is ‘464, ‘840 & ‘797. ‘464 teaches a solution of 6 % by wt. of sodium hydroxide in methanol was added to methanol solution of polyvinyl acetate whereby saponification reaction started at 40°C. See ‘464, [0066]. As saponification proceeded, a gelled product was formed, and at a time of 50 minutes after the start of the saponification reaction the gelled PVA was washed having a degree of polymerization of 5,500. See ‘464, id. In addition, the polymerization is not performed under an inert atmosphere such that to some extent oxygen can participate in a termination of the vinyl acetate polymerization. ‘840 teaches a polymerization step of preparing PVA using a modified PVA of chemical formula I. See ‘840, Abstract. ‘797 teaches a selection of inhibitors. See ‘797, lines 146-153 (nitroso) and 160-161 (catechol). The present invention differs from ‘464, ‘840 & ‘797 in that the present invention requires subjecting a vinyl ester-based monomer to a suspension polymerization process at a temperature between 10°C to 50°C with a polymerization rate of 10% to 70% to obtain a vinyl ester-based polymer.

As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including ‘464, ‘840 & ‘797 to render the present invention anticipated or obvious to one of ordinary skill in the art.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        




rdh